Appeal and cross appeal from an amended order of the Supreme Court, Cattaraugus County (Larry M. Himelein, A.J.), entered November 13, 2007 in a personal injury action. The amended order granted the motion of defendants Christian C. Henzel and Catherine M. Maley for summary judgment, granted in part and denied in part the motion of plaintiffs for partial summary judgment, and granted in part and denied in part the motion of defendant First Baptist Church of Olean, also known as First Baptist Church, for summary judgment.
It is hereby ordered that the amended order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Hurlbutt, J.P., Martoche, Centra, Peradotto and Gorski, JJ.